Exhibit 99.1 Viking Therapeutics Reports Second Quarter 2017 Financial Results and Provides Corporate Update • VK5211 Phase 2 hip fracture study fully enrolled, data expected 4Q17 • VK2809 Phase 2 fatty liver and hypercholesterolemia study proceeding • In vivo data for VK2809 in NASH demonstrate histologic benefits on steatosis, fibrosis, NAFLD Activity Score • Viking board of directors and balance sheet strengthened SAN DIEGO, August 9, 2017 Viking Therapeutics, Inc. (Viking) (NASDAQ: VKTX), a clinical-stage biopharmaceutical company focused on the development of novel therapies for metabolic and endocrine disorders, today announced its financial results for the second quarter ended June 30, 2017, and provided an update on its clinical pipeline and other corporate developments. Highlights from, and Subsequent to, the Quarter Ended June 30, 2017 “We are excited about the progress we’ve made during the past several months, particularly with respect to our VK5211 and VK2809 programs.We completed enrollment in our Phase 2 trial of VK5211 in patients recovering from hip fracture surgery, and look forward to announcing the results in the fourth quarter.We also completed the opening of all planned clinical sites in our VK2809 Phase 2 trial for non-alcoholic fatty liver disease (NAFLD) and hypercholesterolemia and continue to enroll new patients.In addition, we announced positive results from a study of VK2809 in a model of diet-induced NASH, which showed statistically significant reductions in fibrosis, liver collagen, liver steatosis, and the NAFLD activity score (NAS).The histologic improvements observed in this study suggest an encouraging potential benefit in settings such as NASH and glycogen storage disease (GSD),” stated Brian Lian, Ph.D., chief executive officer of Viking. “Our orphan drug programs also advanced during the quarter.We are currently preparing to file an Investigational New Drug (IND) application for VK2809 for the treatment of patients with GSD Ia and plan to initiate a proof-of-concept study for this indication later this year.And, through our collaboration with the Kennedy Krieger Institute, we recently completed a 25-week in vivo study of our second thyroid receptor agonist, VK0214, in a model of X-linked adrenoleukodystrophy (X-ALD).We plan to report the results from this study later this quarter. In order to support our development activities, we strengthened our balance sheet during the quarter by raising gross proceeds of $4.3 million, providing a financial runway into 2018.Finally, we also expanded our board of directors with the appointment of Charles A. Rowland, Jr., an experienced biopharma finance executive.As Viking’s pipeline grows and matures, we expect Charlie’s financial and operational expertise will prove invaluable.” Pipeline and Corporate Highlights ▪ Enrollment completed in Phase 2 clinical trial of VK5211 in patients recovering from hip fracture surgery.VK5211 is a novel, orally available, non-steroidal small molecule selective androgen receptor modulator (SARM) which has been shown to have a stimulatory effect on lean body mass and bone mineral density, and may offer significant benefits to patients recovering from hip fracture surgery.The Phase 2 clinical trial is a randomized, double-blind, placebo-controlled, parallel group study designed to evaluate the efficacy, safety and tolerability of VK5211 in patients recovering from hip fracture surgery.A total of 108 patients have been randomized to receive once-daily VK5211 doses of 0.5 mg, 1.0 mg, 2.0 mg, or placebo for 12 weeks.The study’s primary endpoint will evaluate the effects of VK5211 on lean body mass after 12 weeks of treatment.Secondary and exploratory objectives include assessments of functional performance, quality-of-life, and activities of daily living, as well as safety, tolerability and pharmacokinetics.Viking expects to announce results from this trial in the fourth quarter of 2017. ▪ Phase 2 clinical trial of VK2809 in non-alcoholic fatty liver disease (NAFLD) and hypercholesterolemia continues to enroll.VK2809 is a novel, orally available small molecule thyroid receptor agonist that possesses selectivity for liver tissue as well as the beta receptor subtype, suggesting promise in this patient population.The company has recently completed all planned site openings for the trial and is actively enrolling patients with elevated LDL cholesterol (LDL-C) and non-alcoholic fatty liver disease. Patients are randomized to receive once-daily oral doses of VK2809 or placebo for 12 weeks followed by a four-week off-drug phase. The trial's primary endpoint will evaluate the effect of VK2809 treatment on LDL-C after 12 weeks compared to placebo. Secondary and exploratory endpoints include assessments of changes in liver fat content, inflammatory markers, and plasma lipids. In an effort to facilitate enrollment in this study, the company, following discussions with the FDA, recently amended the trial protocol to widen certain eligibility criteria, while maintaining the rigor and integrity of the trial. This protocol amendment is currently being implemented across all sites. The company expects to announce the results from this trial in the first half of 2018. ▪ Results from an in vivo evaluation of VK2809 in a model of diet-induced NASH demonstrated broad histologic benefits including an improvement in fibrosis.In June, Viking announced additional data supporting the efficacy and unique liver-targeting mechanism of VK2809. Results showed statistically significant reductions in fibrosis, liver collagen, liver and plasma lipids, and the non-alcoholic fatty liver disease activity score (NAS), which is a composite measure of steatosis, inflammation and ballooning.Highlights from this study include: • Liver triglyceride content was reduced by 70% compared to vehicle control (p<0.0001), and by 56% compared to active control (p<0.0001) • Liver cholesterol content was reduced by 65% compared to vehicle control (p<0.0001) and by 58% compared to active control (p<0.0001) • Liver fibrosis was reduced by 50% compared to vehicle control (p0.01) and by 21% compared to active control (p0.3) • Liver collagen content was reduced by 60% compared to vehicle control (p<0.005) and by 49% compared to active control (p0.07) • Liver hydroxyproline content was reduced by 46% compared to vehicle control (p0.01) and by 36% compared to active control (p0.06) • Animals treated with VK2809 experienced a 40% mean improvement in NAS after eight weeks compared to vehicle-treated controls (p<0.0001; average baseline NAS 5.7; n 12/cohort); and 50% of VK2809-treated animals demonstrated at least a two-point improvement in NAS compared with no vehicle-treated animals demonstrating at least a two-point improvement (p0.01) • No animals treated with VK2809 demonstrated a worsening in NAS vs. approximately 60% of vehicle-treated animals demonstrating a worsening (p<0.0001) • Treatment with VK2809 also produced significant reductions in plasma triglycerides and cholesterol. ▪ Proof-of-concept study to evaluate VK2809 for the treatment of glycogen storage disease type Ia (GSD Ia) planned for 2H17.GSD Ia is an orphan genetic disease that results in an excess accumulation of glycogen and lipids in the liver, potentially leading to hepatic steatosis, hepatic adenomas, and hepatocellular carcinoma. Initial results from an in vivo proof-of-concept study showed that treatment with VK2809 produced rapid and substantial reductions in liver triglyceride content, liver weight and liver weight as a percentage of body weight compared with vehicle-treated controls. The company plans to file an IND application for VK2809 for the treatment of patients with GSD Ia and initiate a human proof-of-concept study in the second half of 2017. ▪ Evaluation of VK0214 in an in vivo model of X-linked adrenoleukodystrophy (X-ALD) recently completed.VK0214 is a novel, orally available small molecule thyroid receptor agonist that possesses selectivity for the beta receptor subtype.In the fourth quarter of 2016, the company, in collaboration with the Kennedy Krieger Institute, initiated a long term in vivo study to evaluate the effects of VK0214 in the ABCD1 knockout model of X-ALD.This study has recently been completed and initial results are expected to be available later this quarter. ▪ Completed private placement raising $4.3 million in gross proceeds.Funds from the private placement will be used for general corporate purposes including the company’s ongoing Phase 2 trials for VK5211 and VK2809, and advancing these programs into later stage development.In addition, these funds will support the preclinical and early clinical development of our GSD la and X-ALD programs. ▪ Appointed Charles A. Rowland, Jr., to the Viking board of directors.Mr. Rowland has more than 30 years of biopharmaceutical industry experience spanning financial management and strategic business operations.During his career, he has acted as CEO, CFO or a director for numerous biotech companies at Viking’s stage, providing valuable guidance on financings, drug development operations and commercialization. Financial Highlights
